IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DOUGLAS KESSLER,                          : No. 99 WM 2017
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
M. D. OVERMYER, SUPERINTENDENT            :
OF SCI FOREST,                            :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 5th day of January, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.